DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 16/395589, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,089,834 in view of Dupre et al. (US 2017/0095034), herein Dupre. The claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, except for the foam midsole, as seen in the table below.
	Dupre teaches a sole structure including a sole plate (plate 300) and a foam midsole (cushioning members 250, 270) overlying and secured to a foot-facing surface and underlying a secured to a ground-facing surface of the sole plate. The foam midsole includes a first foam layer secured to the foot-facing surface and a second foam layer secured to the ground-facing surface. The first foam layer and the second foam layer may be portions of an upper portion and a lower portion of a single, unitary, one-piece foam midsole (Fig. 9). The first foam layer and the second foam layer have one or more of different compressive stiffnesses, different material compositions, or different densities (paragraph 0103; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of the claimed invention within a foam midsole, as taught by Dupre, in order to provide the plate within a complete sole structure which provides both cushioning and support to the foot of a wearer.

Claims 1, 4, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,006,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.

Claims 1, 4, 5, 7, 9-12, and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/227587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, as seen in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/372760 Claims
US 11,089,834
US 11,006,695
17/227587
1
1 with Dupre
1, 4, 16
1, 2
2
1


3
1


4
Taught by Dupre
4
2
5
Taught by Dupre

1
6
Taught by Dupre


7
1
8
13, 14
8
1
1

9
2
9
15
10
3
11
17
11
4
12
18
12
5
13
19
13
6
6

14
7
7
13
15
8
8
14
16
9
14
20
17
10
15
20
18
11
10
16
19
12
16

20
13
15



Allowable Subject Matter
Claims 1-20 are free of art rejections, but are subject to a double patenting rejection.
The prior art fails to teach or suggest a sole structure including a sole plate having ridges and the grooves that are configured such that a thickness of the sole plate from the foot-facing surface to the ground-facing surface varies at a first transverse cross-section of the sole plate through the ridges in the midfoot region, or varies along a length of at least one of the ridges, or varies at both the first transverse cross-section and along the length of the at least one of the ridges; and a foam midsole overlying and secured to the foot-facing surface and underlying and secured to the ground-facing surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARON M PRANGE/               Primary Examiner, Art Unit 3732